Title: From James Madison to William C. C. Claiborne, 12 March 1804
From: Madison, James
To: Claiborne, William C. C.



Sir.
Department of State, March 12th. 1804.
Your letter of the 31st. of January has come to hand. The information it conveyed respecting the importation of Negroes was communicated to Congress together with the letter it enclosed from Mr. Leonard. The doubts which have arisen respecting the Ship from St. Domingo have relation, as far as yet appears, to two points—1st. whether the passengers ought to be permitted to come up to New Orleans; and 2ndly. whether they ought not to be required to depart? The first ought to be regarded in relation only to the safety of the City from maladies which might be the consequence of their too ready admission, and to the political security of the place as it might be affected by the presence of such a body of Strangers under such circumstances. With this view therefore of the first point, it is not to be doubted that in the decision you adopt, prudence will sufficiently guard the public interests which turn upon it, at the same time that every indulgence which humanity and courtesy require is extended to them, as far as those interests permit. On the second point, were it not for the turn your correspondence appears to have taken, with respect to the duties which the neutrality of the United States impose it would have been agreeable to await the communication of the documents you intend to transmit: but as you appear to have conceived those duties as requiring a rigor not warranted by the law of Nations, it is proper to communicate without delay the principles which ought to govern on the occasion.
The passage in Vattel, to which you refer, contains an ingredient not known to prevail in the case of this Vessel, Viz, that the Neutral Territory is not only used as a place of refuge from the enemy, but that a second attack is meditated from it. If this last circumstance does not characterize the case in question, the passengers who are willing to retire in the Vessel in which they came, or in any other not armed or equipped in an American port, are not to be prevented, or if the[y] chuse to disperse or settle in the Country they may be permitted to do so, as far as may consist with our own interior policy & safety, the laws of Neutrality not forbidding such an indulgence.
Permit me to refer you to the Act of Congress of the 5th. of June 1794. for the general provisions deemed proper by the Legislature to guard the neutrality of the United States. I am &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13).



   
   Jefferson sent Claiborne’s letter with its enclosure to Congress on 8 Mar. 1804, commenting that he did not believe he had the power to interpose (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 1123).



   
   For the act dealing with the outfitting of privateers and military expeditions within U.S. jurisdiction, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 1:381–84.


